internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc dom corp br4 plr-104458-00 date date date x date y this letter responds to your date request for a supplement to our prior letter_ruling dated date the prior letter_ruling the legend abbreviations summary of facts proposed transaction representations and caveats appearing in the prior letter_ruling are incorporated by reference into this letter after the prior letter_ruling was issued the proposed transaction was completed the contribution was made on date x and the distributions and acquisition occurred on date y in the acquisition controlled acquired target in a transaction intended to qualify as a reorganization under sec_368 and a e of the internal_revenue_code during the planning stage of the acquisition controlled and target were advised by legal counsel that they should operate as separate affiliated entities to avoid possible violation of certain supply contracts the contracts have since either expired or been renegotiated to avoid this problem should controlled and target be combined into a single entity furthermore from both operational and administrative perspectives controlled and target believe that operating as a single entity rather than as separate entities will be simpler more practical and less expensive for these reasons controlled now proposes to merge downstream into target in a transaction intended to qualify as a reorganization under sec_368 the proposed restructuring with the controlled shareholders exchanging their controlled voting common and controlled nonvoting common solely for voting common and nonvoting common_stock of target based on the information set forth above we rule that the proposed plr-104458-00 restructuring will not adversely effect the rulings contained in the prior ruling letter and those rulings will retain full force and effect we express no opinion on whether the proposed restructuring and the acquisition should be respected as separate transactions or whether they should be recast as if controlled had merged directly into target after the distributions if respected as separate transactions we express no opinion on whether the proposed restructuring will qualify as a reorganization under sec_368 and whether the acquisition qualified as a reorganization under sec_368 and a e if recast we express no opinion on whether the recast will qualify as a reorganization under sec_368 this supplemental letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent a copy of this supplemental letter and the prior letter_ruling should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed restructuring is completed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by __________________________ wayne t murray senior technician reviewer branch
